Title: To Thomas Jefferson from John Shee, 10 November 1807
From: Shee, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Collector’s officePhiladelphia 10 November 1807
                        
                        No opportunity before the present, offering to Ship your Wine; I delayed untill now acknowledging your letter
                            of the 22d past. The Brig Betsey, Russel Stevens, Master that sails this day has on board the three Kegs; they come without
                            mark, are not quite full; but being embaled, I deemed’ it unnecessary
                            to go to the expence of Casing them.
                        Enclosed is Captain Stevens receipt, who for security has caused them to be put into his own stateroom.
                            Whether, to evaporation to leakage, absorption or pilfering is to be attributed, the loss that already has accrued I know
                            not; but hope in their present state they will safely reach you. The expences contained in a note accompanying this amount
                            to $8.9/100. 
                  With the utmost respect, I am Sir Your obedient hum Servt
                        
                            Jno Shee, Collector
                        
                    